ROBERT M. BELL,
Judge, dissenting.
I would not reach the merits of the case. I agree with appellant. The State acquiesced in the lower court’s holding, thereby waiving its right to appeal the issue it now asks us to review. The majority’s reading of the prosecutor’s statement to the court on the point is extremely generous and, in my view, unjustified.
Even though this is a civil case the State did not file a record extract as required by Maryland Rule 1028. Notwithstanding that appellant supplied, in an appendix to his brief, much that would have been required to have been included in an extract and that the majority does not so much as mention that appellant filed no extract, I would exercise the discretion given the Court under Rule 1028 i.l. to dismiss the appeal.